Exhibit 4(b) FPL GROUP, INC., as Pledgee DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent, Custodial Agent and Securities Intermediary, AND THE BANK OF NEW YORK MELLON, as Purchase Contract Agent PLEDGE AGREEMENT DATED AS OF MAY 1, 2009 TABLE OF CONTENTS Page RECITALS 1 ARTICLE I. DEFINITIONS 2 ARTICLE II. PLEDGE; CONTROL AND PERFECTION 6 SECTION 2.1 The Pledge 6 SECTION 2.2 Control and Perfection 7 ARTICLE III. DISTRIBUTIONS ON PLEDGED COLLATERAL 8 ARTICLE IV. SUBSTITUTION, RELEASE, REPLEDGE AND SETTLEMENT OF DEBENTURES 10 SECTION 4.1 Substitution for Debentures and the Creation of Treasury Units 10 SECTION 4.2 Substitution for Treasury Securities and the Creation of Corporate Unit 11 SECTION 4.3 Termination Even 13 SECTION 4.4 Cash Settlement 14 SECTION 4.5 Early Settlement; Fundamental Change Early Settlement 15 SECTION 4.6 Application of Proceeds Settlement 16 ARTICLE V. VOTING RIGHTS — DEBENTURES 18 ARTICLE VI. RIGHTS AND REMEDIES; DISTRIBUTION OF THE DEBENTURES; SPECIAL EVENT REDEMPTION; REMARKETING 19 SECTION 6.1 Rights and Remedies of the Collateral Agent 19 SECTION 6.2 Special Event Redemption; Mandatory Redemption; Remarketing 20 SECTION 6.3 Remarketing During the Period for Early Remarketing 21 SECTION 6.4 Substitutions 22 ARTICLE VII. REPRESENTATIONS AND WARRANTIES; COVENANTS 22 SECTION 7.1 Representations and Warranties 22 SECTION 7.2 Covenants 23 ARTICLE VIII. THE COLLATERAL AGENT 23 SECTION 8.1 Appointment, Powers and Immunities 23 SECTION 8.2 Instructions of the Company 24 SECTION 8.3 Reliance 24 SECTION 8.4 Rights in Other Capacities 25 SECTION 8.5 Non-Reliance 25 SECTION 8.6 Compensation and Indemnity 25 SECTION 8.7 Failure to Act 26 SECTION 8.8 Resignation of Collateral Agent 26 SECTION 8.9 Right to Appoint Agent or Advisor 27 SECTION 8.10 Survival 27 SECTION 8.11 Exculpation 27 ARTICLE IX. AMENDMENT 28 SECTION 9.1 Amendment Without Consent of Holders 28 SECTION 9.2 Amendment with Consent of Holders 28 SECTION 9.3 Execution of Amendments 29 Page SECTION 9.4 Effect of Amendments 29 SECTION 9.5 Reference to Amendments 30 ARTICLE X. MISCELLANEOUS 30 SECTION 10.1 No Waiver 30 SECTION 10.2 Governing Law 30 SECTION 10.3 Notices 31 SECTION 10.4 Successors and Assigns 31 SECTION 10.5 Counterparts 31 SECTION 10.6 Separability 31 SECTION 10.7 Expenses, etc. 31 SECTION 10.8 Security Interest Absolute 32 EXHIBITA Instruction From Purchase Contract Agent To Collateral Agent A-1 EXHIBITB Instruction To Purchase Contract Agent B-1 EXHIBITC Instruction To Custodial Agent Regarding Remarketing C-1 EXHIBITD Instruction To Custodial Agent Regarding Withdrawal From Remarketing D-1 PLEDGE AGREEMENT, dated as of May 1, 2009 (this “Agreement”), by and among FPL Group, Inc., a Florida corporation (the “Company”), as pledgee, Deutsche Bank Trust Company Americas, a New York banking corporation, not individually but solely as collateral agent (in such capacity, together with its successors in such capacity, the “Collateral Agent”), as custodial agent (in such capacity, together with its successors in such capacity, the “Custodial Agent”) and as a “securities intermediary” as defined in Section8-102(a)(14) of the UCC (as defined herein) (in such capacity, together with its successors in such capacity, the “Securities Intermediary”), and The Bank of New York Mellon, a New York banking corporation, not individually but solely as purchase contract agent and as attorney-in-fact of the Holders of the Units (each as defined in the Purchase Contract Agreement (as hereinafter defined)) from time to time of the Equity Units (as hereinafter defined) (in such capacity, together with its successors in such capacity, the “Purchase Contract Agent”) under the Purchase Contract Agreement. RECITALS The Company and the Purchase Contract Agent are parties to the Purchase Contract Agreement, dated as of the date hereof (as modified and supplemented and in effect from time to time, the “Purchase Contract Agreement”), pursuant to which there may be issued up to 8,050,000 units (referred to as “Equity Units”)of the Company, having a stated amount of $50 (the “Stated Amount”) per Equity Unit. The Equity Units will initially consist of 7,000,000 Corporate Units and 0 Treasury Units.Each Corporate Unit will initially be comprised of (a) a stock purchase contract (as modified and supplemented and in effect from time to time, a “Purchase Contract”) under which (i)the Holder will purchase from the Company not later than June 1, 2012 (“Purchase Contract Settlement Date”), for $50 in cash, a number of newly-issued shares of common stock, $0.01 par value per share, of the Company (“Common Stock”) equal to the applicable Settlement Rate and (ii)the Company will pay certain Contract Adjustment Payments to the Holders as provided in the Purchase Contract Agreement, and (b) either (A) prior to the Purchase Contract Settlement Date so long as no Special Event Redemption or Mandatory Redemption has occurred, (i)the Applicable Ownership Interest in Debentures, such debentures the SeriesC Debentures (“Debentures”) issued by FPL Group Capital Inc (“FPL Group Capital”), or (ii)following a Successful Remarketing during the Period for Early Remarketing, the Applicable Ownership Interest in the Treasury Portfolio, or (B) upon the occurrence of a Special Event Redemption or a Mandatory Redemption (if the Purchase Contracts have not been previously or concurrently terminated in accordance with the Purchase Contract Agreement) prior to the Purchase Contract Settlement Date, the Applicable Ownership Interest in the Treasury Portfolio. Each Treasury Unit will initially be comprised of (a) a Purchase Contract under which (i)the Holder will purchase from the Company not later than the Purchase Contract Settlement Date, for $50 in cash, a number of newly-issued shares of Common Stock equal to the applicable Settlement Rate and (ii)the Company will pay certain Contract Adjustment Payments to the Holders as provided in the Purchase Contract Agreement, and (b) a 1/20, or 5%, undivided beneficial ownership interest in a zero-coupon U.S. Treasury security having a principal amount at maturity equal to $1,000 and maturing on May 31, 2012 (CUSIP No.912820PR2 (“Treasury Security”). Pursuant to the terms of the Purchase Contract Agreement, the Company may issue up to 1,050,000 additional Corporate Units and, if the Company issues such additional Corporate Units, the related Applicable Ownership Interest in Debentures will be pledged hereunder. Pursuant to the terms of the Purchase Contract Agreement and the Purchase Contracts, the Holders, from time to time, of the Equity Units have irrevocably authorized the Purchase Contract Agent, as attorney-in-fact of such Holders, among other things, to execute and deliver this Agreement on behalf of and in the name of such Holders and to grant the pledge provided hereby of the Applicable Ownership Interest in Debentures, any Applicable Ownership Interest in the Treasury Portfolio and any Treasury Securities to secure each Holder’s obligations under the related Purchase Contract, as provided herein and subject to the terms hereof.Upon such pledge, the Debentures underlying the Applicable Ownership Interest in Debentures will be beneficially owned by the Holders but will be owned of record by the Purchase Contract Agent subject to the Pledge hereunder, and the Treasury Securities (and the Applicable Ownership Interest in the Treasury Portfolio) will be beneficially owned by the Holders but will be held in book-entry form by the Securities Intermediary subject to the Pledge. Accordingly, the Company, the Collateral Agent, the Securities Intermediary, the Custodial Agent and the Purchase Contract Agent, on its own behalf and as attorney-in-fact of the Holders from time to time of the Equity Units, agree as follows: ARTICLE I. DEFINITIONS For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires (terms not otherwise defined herein are used herein with the meaning ascribed to them in the Purchase Contract Agreement): (a)the terms defined in this Articlehave the meanings assigned to them in this Articleand include the plural as well as the singular; (b)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section, other subdivision or Exhibit ; and (c)the following terms have the meanings given to them in this ArticleI: “Agreement” means this instrument as originally executed or as it may from time to time be supplemented or amended by one or more agreements supplemental hereto entered into pursuant to the applicable provisions hereof. “Bankruptcy Code” means Title 11 of the United States Code, or any other law of the United States that from time to time provides a uniform system of bankruptcy laws. “Business Day” means any day other than a Saturday, a Sunday or any other day on which banking institutions and trust companies in The City of New York (in the State of New York) are permitted or required by any applicable law, regulation or executive order to close. 2 “Collateral” means the collective reference to: (a)the Collateral Account and all securities, financial assets, cash and other property credited thereto and all Security Entitlements related thereto from time to time credited to the Collateral Account, including, without limitation, (A) the Applicable Ownership Interests in Debentures and security entitlements relating thereto (and the Debentures and security entitlements relating thereto delivered to the Collateral Agent in respect of such Applicable Ownership Interests in Debentures), (B) the Applicable Ownership Interests in the Treasury Portfolio (as specified in clause (i)of the definition of such term) and Security Entitlements relating thereto, (C) any Treasury Securities and Security Entitlements relating thereto Transferred to the Securities Intermediary from time to time in connection with the creation of Treasury Units in accordance with Section3.13 of the Purchase Contract Agreement and (D)payments made by Holders pursuant to Section4.4 hereof; (b)all Proceeds of any of the foregoing (whether such Proceeds arise before or after the commencement of any proceeding under any applicable bankruptcy, insolvency or other similar law, by or against the pledgor or with respect to the pledgor); and (c)all powers and rights now owned or hereafter acquired under or with respect to the Collateral. “Collateral Account” means the securities account (number S30731.1) maintained at Deutsche Bank Trust Company Americas in the name “The Bank of New York Mellon, as Purchase Contract Agent on behalf of the Holders of Equity Units subject to the security interest of Deutsche Bank Trust Company Americas as Collateral Agent under this Agreement, for the benefit of FPL Group, Inc., as pledgee” and any successor account. “Collateral Agent” has the meaning specified in the first paragraph of this Agreement. “Common Stock” has the meaning specified in the Recitals. “Company” means the Person named as the “Company” in the first paragraph of this Agreement until a successor shall have become such pursuant to the applicable provisions of this Agreement, and thereafter “Company” shall mean such successor. “Custodial Agent” has the meaning specified in the first paragraph of this Agreement. “Debentures” has the meaning specified in the Recitals. “Entitlement Orders” has the meaning specified in Section8-102(a)(8) of the UCC. “Equity Units” has the meaning specified in the Recitals. “FPL Group Capital” has the meaning specified in the Recitals. “Indenture” means the
